Citation Nr: 1728854	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  12-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to accrued benefits.  

3.  Entitlement to service connection for the cause of the Veteran's death.

4.  Entitlement to nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to December 1954.  He died in August 2009.  The appellant claims as his surviving spouse.

These matters initially come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for the Veteran's cause of death and DIC.  A January 2011 letter also notified the appellant that a claim for accrued benefits had been denied and that death pension benefits had been granted, but were terminated effective October 1, 2009 because the appellant's income was considered excessive for VA purposes.

In the May 2013 supplemental statement of the case (SSOC), the RO noted that unreimbursed medical expenses can be used to reduce countable income.  The RO indicated that it had requested the appellant submit income and medical expense information for the period August 2009 to December 2011, but that she had not submitted such evidence, and therefore denial of the claim for death pension was warranted. 

In March 2017, the Board remanded the appeal to reschedule the appellant for a Board hearing.  The appellant was scheduled for a hearing in April 2017, but the appellant did not appear and she did not request an additional hearing.  The March 2017 hearing letter was not returned as undeliverable.  Accordingly, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is addressed in the decision below.  The issues of entitlement to accrued benefits, service connection for the cause of the Veteran's death, and nonservice-connected death pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in August 2009 and the appellant is his surviving spouse.

2.  During his lifetime, the Veteran was service-connected for PTSD, residuals of gunshot wound of the right shoulder, and left ear hearing loss and he was awarded a TDIU, from January 17, 2008; he was not a former prisoner of war (POW) and he was not in receipt of or entitled to receive compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 20.1106 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As for the claim for DIC benefits under 38 U.S.C.A. § 1318, the requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in September 2009 and June 2010 of the information and evidence needed to substantiate and complete a claim for this benefit, to include notice of what part of that evidence she was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that additional records have yet to be requested.

The Board will therefore proceed to the merits of the appeal.


Analysis

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318 (a); 38 C.F.R. § 3.22 (a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  The total rating may be either schedular or based on unemployability. 38 C.F.R. § 3.22   (c). 

For purposes of the statute and regulation, "entitled to receive" includes a situation in which the Veteran would have received total disability compensation at the time of death but for CUE in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1).

The Veteran was discharged from active duty service in December 1954.  He died in August 2009.  In a January 2009 rating decision, the RO, inter alia, awarded an increased rating from 50 to 70 percent for PTSD, effective from January 17, 2008 (the date the claims for increased ratings were received), continued a 10 percent rating for left ear hearing loss, and continued a 30 percent rating for residuals of gunshot wound to the right shoulder.  The Veteran's combined evaluation was 80 percent, effective from January 17, 2008.  Prior to January 17, 2008, the Veteran's combined evaluation was 70 percent, effective from October 16, 2007.  Prior to October 16, 2007, the Veteran's combined evaluation was 60 percent, effective from September 13, 2006.  Prior to September 13, 2006, the Veteran's combined evaluation was 30 percent, effective from January 19, 2006.  Prior to January 19, 2006, the Veteran's combined evaluation was 20 percent, effective from October 27, 2004, and a 0 percent rating prior to that date.    

The Board observes that in the January 2009 rating decision, the RO also granted TDIU, effective from January 17, 2008, due to his service-connected PTSD and right shoulder disability.  The Veteran first met the schedular criteria for TDIU on October 16, 2007.  Prior to that date, the Veteran did not meet the schedular criteria for a TDIU, as noted above.  Therefore, the Veteran was considered permanently and totally disabled based on unemployability for less than two years preceding his death; thus, the grant of TDIU does not meet the requirement, pursuant to 38 U.S.C.A. § 1318 (b)(1), that the Veteran be continuously rated totally disabled for a period of 10 or more years immediately preceding his death. 

In addition, the appellant has not alleged any specific error in any prior final rating decision, which would rise to the level of an allegation of CUE. See Andrews v. Principi, 18 Vet. App. 177, 181 (2004) (holding that "[a] CUE allegation must identify the alleged error with some degree of specificity").  Therefore, there is no basis to find that the Veteran was entitled to receive total disability compensation at the time of death but for CUE in a decision on a claim filed during the Veteran's lifetime, pursuant to 38 C.F.R. § 3.22(b)(1).

For the foregoing reasons, the Board finds that the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  The appellant has also not asserted that the Veteran met these requirements.  Because the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, nor has the evidentiary record shown that the Veteran was a former POW, entitlement to DIC benefits under 38 U.S.C.A. § 1318 must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Persons eligible for accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent. 38 C.F.R. § 3.1000(a). 

In order for a claimant to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  A "pending claim" is a "claim which has not been finally adjudicated."  38 C.F.R. § 3.160(c).  Pursuant to 38 C.F.R. § 3.160(d), a claim that is adjudicated by VA as either allowed or disallowed is considered finally adjudicated by whichever of the following occurs first: (1) expiration of the period in which to file a notice of disagreement, or (2) disposition on appellate review.  A claim pending on the date of death is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d).  See also Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (definitions of "pending claim" and "finally adjudicated claim" in 38 C.F.R. § 3.160 indicate that a pending claim is one that has not become final by the expiration of the one year period of notice of an award or disallowance or by denial on appellate review).

Regarding the Veteran's claim for entitlement to accrued benefits, the record reflects in a January 2009 rating decision, the RO granted TDIU and Dependents' Educational Assistance, effective the January 17, 2008, the date of claim for TDIU, and increased the rating for posttraumatic stress disorder (PTSD) from 50 to 70 percent, also effective January 17, 2008.  When the Veteran died in August 2009, this claim was pending, because these allowances did not become final by the expiration of the one year appeal period or by denial on appellate review.  While the TDIU was granted, an effective date of up to one year prior to the January 17, 2008 date of claim is possible, see 38 U.S.C.A. § 5110(b)(3) (West 2014), and it also appears that the Veteran also submitted a formal TDIU claim in July 2007.  In the January 2011 decision denying accrued benefits, the August 2012 statement of the case, and the May 2013 supplemental statement of the case, the RO found that there was no pending claim at the time of the Veteran's death and did not address the merits of the pending claims.  

"Claims for veterans' benefits are initially developed and adjudicated by a VA Regional Office."  Sprinkle v. Shinseki, 733 F.3d 1180, 1183-84 (Fed. Cir. 2013) (citing 38 U.S.C. § 7105(b)(1), (d)(1)).  "Decisions of the Regional Office are then reviewed on appeal by the Board."  Id. at 1184 (citing 38 U.S.C. § 7104(a)).  "To ensure that claimants receive the benefit of this two-tiered review within the agency, all evidence relevant to a claim generally must be considered by the Regional Office in the first instance."  Id. (citing 38 U.S.C. § 7104(a)).  In this case, the RO did not consider the merits of the accrued benefits claim because it found that there was no pending claims, rather than adjudicating the July 2007 and January 2008 claims that were pending.  Thus, to avoid any prejudice to the Veteran, on remand, the AOJ should address the claims pending at the time of the Veteran's death, to include the issue of whether an earlier effective date is warranted for TDIU, either based on 38 U.S.C.A. § 5110(b)(3) or because there was an earlier formal claim, in the first instance.  The Veteran should also be notified of her rights relating to substitution under 38 U.S.C.A. § 5121A (West 2014).

With regard to the appellant's claim for service connection for the Veteran's cause of death, the appellant asserts that a contributory cause of the Veteran's death was exposure to mycobacterium avium (MA) due to exposure to chicken and its feces during the Veteran's service in Korea, as the Veteran stated he stayed in chicken houses while on the move.  She stated that a doctor told her that MA remains in an encapsulated form for up to many years until the lungs are compromised.  In this case, the appellant contends, the Veteran contracted pneumonia, which in turn, contributed to destroying his lung tissue and exacerbated his chronic obstructive pulmonary disease (COPD) (endstage), the direct cause of the Veteran's death, as indicated in the August 2009 death certificate.  See 38 C.F.R. § 3.312 (entitlement to service connection for cause of death warranted when a disability related to service caused or contributed substantially or materially to the Veteran's death).

In connection, a July 2002 private treatment record notes the Veteran had submassive hemoptysis with large cavity in the right lung, which was chronic due to a distant history of necrotizing pneumonia complicated by mycobacterium avium complex treated with multiple drugs for eighteen months and underlying COPD, secondary to previous tobacco abuse.  

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  Given that there is evidence of a possible relationship between the Veteran's death from COPD and an in-service exposure to mycobacterium avium, a medical opinion is necessary to substantiate the claim.  Moreover, it cannot be said that there is no reasonable possibility that such assistance would aid in substantiating the claim; rather, as the Board has found, there is competent evidence of in-service exposure to MA, based on the appellant's lay testimony.  A remand is, therefore, warranted to obtain an opinion from an appropriate specialist on this question.

With regard to the issue of nonservice-connected death pension, the Board notes in December 2012, the VA sent the appellant the VA Form 21-0518 Eligibility Verification Report and VA Form 21P-0518 Medical Expense Report with no response.  However, the Board notes that recent BVA correspondence was sent to a different address, and thus, it is unclear if the appellant received the December 2012 request for income and expense reports for the period from August 2009 to December 2011.  Accordingly, the Board finds a remand is necessary to resend the appellant the income and expense verification forms for the period from August 2009 to December 2011 to provide the appellant another opportunity to support her claim. 

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Resend to the appellant, the VA Form 21-0518 Eligibility Verification Report and VA Form 21P-0518 Medical Expense Report, to the address listed in the May 2017 BVA correspondence.

2.  Request an opinion from an appropriate specialist VA physician as to the etiology of the Veteran's death.
The claims file must be sent to the physician for review.

The physician should indicate whether it is as least as likely as not (50 percent probability or more) that an in-service incurrence or injury contributed substantially or materially to the Veteran's death from COPD.  In addressing this question, the VA physician should specifically address the appellant's contention that the Veteran's exposure to chicken and its feces during service in Korea caused the Veteran to contract mycobacterium avium (MA) and that a doctor told her that MA remains in an encapsulated form for up to many years until the lungs are compromised.  In this case, the appellant contends, the Veteran contracted pneumonia, which in turn, contributed to destroying his lung tissue and exacerbated his COPD.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran was and the appellant and any other lay witnesses are competent to report symptoms and treatment, and that these reports must be taken into account in formulating the requested opinion.
 
3.  After the above development has been completed, readjudicate the claims of entitlement to service connection for the cause of the Veteran's death, nonservice-connected death pension, and accrued benefits, to include the claims pending at the time of the Veteran's death as described above pursuant to the relevant regulations as interpreted in Taylor v. Nicholson, 21 Vet. App. 126, as well as notifying the Veteran of her rights relating to substitution pursuant to 38 U.S.C.A. § 5121A.  If any benefit sought on appeal remains denied, furnish the appellant and her representative a SSOC and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


